                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

MICHAEL LANE                                   §
v.                                             §        CIVIL ACTION NO. 6:17cv566
BRYAN COLLIER, ET AL.                          §


            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
                      AND ENTERING FINAL JUDGMENT

       The Plaintiff Michael Lane, proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

§1983 complaining of alleged violations of his constitutional rights. This Court ordered that the case

be referred to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges.

       Lane asserted that he wished to wear a four-inch beard and a Kufi cap. The Magistrate Judge
issued a Report recommending dismissal of the lawsuit because Lane is subject to the three-strike

bar of 28 U.S.C. §1915(g) and thus cannot proceed in forma pauperis unless he shows he was in

imminent danger of serious physical injury as of the date of the filing of the lawsuit, a showing
which Lane did not make.

       Lane received a copy of this Report on March 29, 2019, and filed a motion for extension of
time in which to object. This motion was granted and Lane was given until June 28, 2019, in which

to file his objections. He received a copy of this order on June 6, 2019, but has filed no objections;

accordingly, Lane is barred from de novo review by the District Judge of those findings,

conclusions, and recommendations and, except upon grounds of plain error, from appellate review

of the unobjected-to factual findings and legal conclusions accepted and adopted by the district



                                                   1
court. Douglass v. United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc).

          The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.
Upon such review, the Court has determined the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly

          ORDERED that the Report of the Magistrate Judge (docket no. 17) is ADOPTED as the

opinion of the District Court. It is further

          ORDERED that the Plaintiff’s in forma pauperis status is REVOKED and the above-styled

civil action is DISMISSED WITH PREJUDICE as to the refiling of another in forma pauperis

lawsuit raising the same claims as herein presented, but without prejudice to the refiling of this
lawsuit without seeking in forma pauperis status and upon payment of the statutory filing fee. It is

further

          ORDERED that should the Plaintiff pay the full filing fee within 15 days after the date of

entry of final judgment in this case, he shall be allowed to proceed in the lawsuit as through the full

fee had been paid from the outset. Because Lane is ineligible to proceed in forma pauperis, the full
filing fee is $400.00. Payment of the full filing fee will not affect a frivolousness analysis or such

other screening as may be appropriate under 28 U.S.C. §1915A. It is further

          ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.
                    So ORDERED and SIGNED September 25, 2019.




                                                             ____________________________
                                                              Ron Clark, Senior District Judge



                                                  2
